Reynolds, J.
Appeal by the employer and its carrier from a decision of the Workmen’s Compensation Board that claimant was in the course of employment when he broke his elbow at a company picnic. Since the other arguments raised by appellants were not raised in the application for board review, the sole issue reviewable here is whether or not claimant had severed his employment relationship with the employer prior to the picnic (see Matter of Chersi v. Lulich Constr. Co., 19 A D 2d 672). This issue was purely factual. If appellants’ witnesses were believed, claimant’s separation was complete and final. However, if claimant’s testimony was believed, the question of whether his employment was terminated might not have been finally resolved. Furthermore, claimant’s position is supported by the fact that only employees were invited to the picnic; that the employer’s traffic manager told claimant he would see him at the picnic at which time he would let him know about his assigned jobs, and that claimant had not as yet turned in his equipment which the employer’s president testified would normally occur immediately on the termination of employment. On this state of the record we cannot say that there is not substantial evidence to support the board’s determination. Decision affirmed, with costs to the Workmen’s Compensation Board.
Gibson, P. J., Herlihy, Taylor and Aulisi, JJ., concur.